Campbell, J.
(dissenting). Plaintiff sued defendants,, who were election inspectors for the Third ward in the city of *18Flint, for rejecting her vote for school trustees. The election was the general city election for municipal and school officers, held on the first Monday of April, 1888. The ballots for school trustees are put in a separate ballot-box, and she only offered to vote for those officials and for no others. She claimed the right to east such a vote, as a resident for the legal period, being over 21 years of age, having property liable to assessment for school taxes in the district, and having a child included in the school assessment list. She offered to qualify, but was refused. The court below sustained her action, and gave judgment in her favor, which defendants bring before us on exceptions and writ of error.
The city of Flint, like most cities, has its own special school system, and is nominally a single district, divided by law into three subdistricts for election purposes only. Its. affairs are governed by nine trustees, of whom three are elected yearly, one in each subdistrict. The third district includes the Third and Fourth wards, and one trustee is required to be a resident of the Fourth ward. Each voter is required to vote in his own ward for a trustee of his subdistrict. The election is governed in all respects in 'the same way as for the other city officers, except that a separate ballot-box and separate ballot must be used for trustees.
The trustees elect yearly from their own number a president, secretary, and treasurer, who, except as otherwise declared, have the respective powers of moderator, director, and assessor of school-districts. The act leaves it in some doubt whether the trustees or these three of them are made school inspectors of the district with the powers and duties of inspectors of townships, and with the further powers, as to teachers, possessed by superintendents of schools. The powers expressly given to the whole board cover most of the powers of inspectors. The trustees are empowered to fill all vacancies in their own number. They are also authorized to appoint a city superintendent, to determine ihe number of *19schools and the time for the annual commencement of the schools, to hire all necessary teachers and fix their compensation, to classify and grade the schools, and fix terms of admission, and assign the scholars to schools and departments, to fix courses and adopt books, to maintain a high school, to make all rules and by-laws, to fix and collect tuition fees of non-residents, to locate and change school sites, to determine, up to 2 per cent., the amounts to be raised for ordinary and incidental expenses in addition to the other school funds, and some other less important functions.
A school meeting is to be held annually, and also special meetings may be called for specific purposes. The statute makes the annual school year begin July 1, and the fiscal year close March 15. The only things required to be done at this meeting are the determination whether the schools •shall be taught by male or female teachers or both, and the ■time schools shall be taught, which must be not less than nine months. The trustees may determine these matters, if not fixed at the annual meeting. Upon notice, and not otherwise, the voters at the meeting may vote to raise by tax moneys to buy lots and build and furnish school-houses, and ■may authorize bonds for that purpose, to pay money borrowed therefor, or to take up old bonds. This power of providing for lots and school-houses and of obtaining loans is apparently the only power which cannot be exercised by the trustees.
Section 5, which .is one of the few sections which has not been changed since 1877, is as follows:
“ The qualifications of voters at such elections, or at any school-district meeting, shall be such as are or may hereafter be prescribed by the general school laws.”
The remainder relates to challenging voters, and swearing in votes, and refers to the general laws.
In order to understand some rather blind provisions, it is *20necessary to notice how the statute now in force obtained its present shape.
Prior to 1877 the statutes referring to this district made one Union school-district, with trustees, out of existing separate districts. But Act No. 309 of 1867 (3 Laws of 1867, p. 358), school-districts 1 and 3 of the city of Flint were consolidated under the title of “Union School-district of the City of Flint,” with the usual district powers. At the annual school meeting in September the voters were to elect six trustees, to be classified so that two new ones should be selected each year. These trustees were to select from their own number a president, secretary, and treasurer yearly, whose powers were the same generally as those of moderator, director, and assessor, except as modified, and who were to be ex officio school inspectors. These three officers, however, were given none of the joint powers of a district school board, all of which, with much more, devolved on the trustees, as did the important functions of school inspectors. It is difficult to see what remnant of power was left to them, either as officers acting jointly, or as school inspectors. • The qualified voters at the school meeting had substantial control of the taxes, and could authorize loans, and make the schools free to residents. Beyond this the power was vested in the trustees. The act was a modification of the graded school-district, except that it was fixed by statute, instead of by district action.
In 1871 the district was changed so as to include the Second, Third, and Fourth wards of Flint. 3 Laws of 1871, p. 101.
In 1873 (Laws of 1873, p. 48), without changing its name, this district was made to include the whole of the city of Flint, and parts of the outside townships of Flint and Burton. The number of trustees was increased to nine, to be chosen at the annual meeting, and so divided as to have three chosen each year after the first. Three trustees were *21always to reside north of Flint river, and six south of it. No very great difference was made in the respective powers of the board and the meeting, but special provision was made fpr the location of the high school.
In 1877 a law was passed reorganizing this same district, and repealing the former laws. Laws of 1877, p. 301. This law, which made no change in boundaries, provided for making three subdistricts for election purposes, and for holding elections of trustees at such places as the board should determine on the second Monday, of May in each year. These elections were to be presided over by trustees as inspectors, who were to be qualified voters and residents of their subdistricts, and they made their own canvass, and declared the result, which was final. It was in this connection that section 5 was included, and it in terms, which remain unchanged, makes the presiding officer the person to decide upon the reception of challenged votes. The district corresponded with no legal subdivision of territory; and the elections, which were by ballot, were all managed by district officials, and not by ward inspectors.
In 1879 all but three of the sections of the act of 1877 were materially changed. For the first time the body of the act strictly corresponded with its title, and confined the district to the city of Flint, with which it was made identical. The fiscal year was changed so as to end in March, instead of August, and the election was to be at the annual city charter election in April, and under the control of the city inspectors of election, and the official terms of service of the school trustees were to end on the first Monday of May, instead of the second. An annual meeting is provided for on the third Monday of May, for the purposes before referred to, all o^' which, as before stated, are left with the trustees, unless the meeting acts on them, with the single exception of loans, and of taxes for lots and school-houses and furniture.
*22An amendment in 1885 required one trustee to be chosen and maintained in office residing in the Fourth ward.
The general school laws do not provide for the intervention of any voters with special qualifications, except at school meetings, and the only school meeting now provided for in the city of Flint is entirely separate from any popular election, and is held, like all school meetings under the general law, under the immediate control of the school authorities-When the law of 1877 was passed the district, although called the “Union School-district of the City of Flint,” was not so in fact, but included outside territory in townships, and was therefore not coincident with any of the ordinary municipal subdivisions, either of city or township.. Some questions Teadily suggest themselves concerning the-effect of this departure in regard to the operation of both constitutional and legal provisions. It was apparently the' idea of those who framed the law of 1877 that, as the district described was a territory by itself, the elections of trustees referred to in the act were equivalent to district meetings. However this may be, it is evident that the act trenched somewhat on the constitutional provision for township school inspectors, elected by the body of the township. It is certain that school inspectors, in the proper sense of the term, cannot be chosen to act in townships except by ordinary citizen voters. And the laws concerning graded and high schools have always recognized the inspectors of towns and cities as distinct from such district officers as are elected or otherwise chosen at annual meetings. Where a city has a. system of its own, the laws have always recognized the city board as a board of inspectors, and these boards have always had powers analogous to those of town inspectors, but much, more extensive.
Whatever difficulties may have arisen from the mixture of jurisdictions previously disappeared in 1879, when the city was made the sole territory of the district. And from that. *23time on the election of the board of trustees has been had at the usual city elections, under the management of the ordinary city authorities, and the school authorities haye had nothing to do with it. How far school-district meetings can be put under different voters from general elections is a question quite separate. Our laws have been in some apparent confusion on this subject for many years, and much of this has arisen from introducing laws from other states, whose-system both of voting and of levying school taxes differs from-ours, and from at least occasional oversights of constitutional provisions. It is one of the misfortunes of legislation that-many very well-intentioned and otherwise enlightened' persons do not appreciate the fact that there cannot be any close uniformity of laws among states that have not the same history and constitutions, and that it is never safe to borrow a foreign law without adapting it to the rest of our legal system.
The Constitution of 1850, by Article 7, § 1, provides who shall be electors and entitled to vote, and is, according to its terms, applicable “ in all elections.” It enlarged the privileges given under the former Constitution to persons who-reside here two years and six months, and declare their intention six months before an election, who are not fu'l citizens of the United States. Except in war, all voters must vote in the township or ward where they reside, and all elections are-required to be by ballot, except for such township officers as-are allowed to be chosen otherwise. Section 2. It provides for the election in cities and villages of judicial officers, but allows other officers to be elected or appointed, as the Legislature shall-see fit. Article 15, § 14.
If this language does not cover all municipal elections, it would require some ingenuity to find out what it does cover.. There is otherwise no constitutional safeguard whatever of the local rights and liberties of a very large share of the inhabitants of the State. The power of local administra*24tion and regulation which may be allowed to cities and counties is vested in those corporations as such, and it cannot authorize the Legislature to change the right of suffrage. If it did, it would reach counties as well as cities. But it will not bear any such meaning. Moreover, cities have elected judges and justices who cannot be in .office without election, and who perform functions precisely like those elsewhere. The city is represented on the board of supervisors, who are, except in Wayne county, the same everywhere. The city ward is the constitutional place of election.. To import into the Constitution power to enlarge suffrage for one officer must reach all officers. School officers are not put by the Constitution on any peculiar footing
When an election for any local officer is required by law, "the Constitution declares who shall be qualified to act as electors. The election of school inspectors by townships is expressly provided for in the article on townships. And from the formation of the State, as ever since the organization of the Northwest Territory, the schools have been treated as quite as necessary a part of municipal government as any other part of its machinery. The school lands were, until otherwise arranged on the admission of Michigan into the Union, the property of the townships containing them, and the territorial school laws provided for the election in each township of trustees to take charge of these lands as soon as it should contain 20 electors. Laws of 1828 (2 Terr. Laws, 695). By the Laws of 1827 (2 Terr. Laws, 473), the townships as such were to provide for schools.
The act of Congress of L823 (3 Laws U. S. 769), which first provided for a popular government, prescribed in express terms the qualifications of voters “at any public election in the said territory ” to be such as had been.‘previously fixed by a law of 1819 authorizing the election of delegates to Congress (3 Laws U. S. 483). This qualification was that every free white male citizen over the age of 21 years, who *25had resided in the territory one year before an election, and paid a county or territorial tax, should be a voter. It was always assumed that this governed townships and cities in their elections.
In the earliest city charter of Detroit, before any general •election system, provision was made that the city should provide for education (4 Terr. Laws, 90), and from the earliest time it has been a single school-district under its own school board, elected like all other city officers. In 1833 the school laws governing cities and townships were carefully recast, and the identification of education with the municipalities, as such, was more clearly defined than ever. 3 Terr. Laws, 1012, 1238.
In some of the older states the school boards never represented anything but taxable inhabitants, and no taxes were laid except against residents. But in Michigan taxes have always been levied against the same persons and property taxable for public purposes generally, and non-residents have been compelled to bear their full share, theoretically, and sometimes a good deal more, practically. That for public purposes all persons are represented by the constitutionally authorized voters of the State is very well settled. But taxation is one of the highest attributes of sovereignty, and that cannot be held by any class of men or persons except as depositaries of that prerogative directly or by representation. That representation can only be the direct or indirect result of an election, and the Constitution has declared who, and who only, may vote at an election.
It has been held by this Court on several occasions that every school-district is a municipal. corporation. School-dist. v. Gage, 39 Mich. 484; Tibbals v. Board of Education, Id. 635. And in Board of Education v. Detroit, 30 Mich. 505, its public character was recognized as independent in its range of powers from the other authorities in the same territory, as co-ordinate in representation.
*26The close relation between the educational system and the-general municipal system has been exemplified in various ways. In Hatheway v. Sackett, 32 Mich. 97, it was held to be within the general powers of a village to accept a gift or devise for the purpose of maintaining a high school, as in Maynard v. Woodard, 36 Mich. 423, the same ruling was made in regard to the power of a school-district to accept a provision by will for a district library, requiring no further legislation so long as it involved no pecuniary burden. And in Hathaway v. New Baltimore, 48 Mich. 251 (12 N. W. Rep. 186), which involved the same bequest referred to in Hatheway v. Saclcett, it was held that the village corporation could lawfully make use of an auxiliary corporation as its own corporate agent, having facilities to carry out the corporate purposes of the village for school work. It was pointed out in this case that there is no constitutional objection to having corporate as well as individual agencies in aid of municipalities, to do such work as can best be done in that way, and has not been intrusted to any other agency within the same territory. See, also, Butler v. Detroit, 43 Mich. 552 (5 N. W. Rep. 1078), and People v. Hurlbut, 24 Id. 44, where it was also held that municipal officers must either be elected by the people or appointed by the municipality itself, acting through its elected functionaries. And in Attorney General v. Detroit Common Council, 58 Mich. 213 (24 N. W. Rep. 887), it was held that the elective franchise cannot be changed in any part of the State, but must be uniform.
It was held in the same direction in Robertson v. Baxter, 57 Mich. 127 (23 N. W. Rep. 711), that the essential qualities of townships are fixed by recognition in the Constitution, and cannot be changed, and that public burdens cannot be laid under the Constitution except by .persons chosen by the community in which the work is to be done, and no others.
In Scrafford v. Gladwin Supervisors, 41 Mich. 647 (2 N. W. Rep. 904), it was held that two similar municipalities *27could not occupy the same territory. This was in conformity to a settled line of decisions, earlier and later, to the same effect. Thus, in People v. Geddes, 3 Mich. 70, it was' decided that a township justice was regarded as having removed from the township as soon as his place of abode was brought within a city. In Township of Saginaw v. School-dist., 9 Mich. 541, it was held that including any part of a school-district within a city severs it from the rest of the district. A similar principle was applied in People v. Ryan, 19 Mich. 203, to the effect of creating a new township in cutting off a school-district. In People v. Hatch, 60 Mich. 229 (26 N. W. Rep. 860), where an act to create a school-district made its boundaries go beyond those given to Bay City by its charter, it was held that the purpose to create a city district confined the district within the city limits, and it could not. exceed them.
The same principle which treats the school system as only a co-ordinate branch of the same municipality has been applied in more than one way. As already suggested, the practice has been general of having a distinct school government in cities, adjusted to city conditions. In giving these city school acts, they are generally made complete in themselves, and, when not so, are nevertheless very different in their main features from the township school boards and officers in matters of administration. But in People v. Detroit Board of Education, 18 Mich. 400, it was held that an amendment of the general school law, requiring colored pupils to be received on the same footing with others, was applicable in Detroit, and abrogated the power given by the-Detroit school act to create separate colored schools, although no reference whatever was made to it in the statute. And the substantial unity of the State school system was in that, case very distinctly asserted.
But this has been shown more effectually, perhaps, in-regard to.the library funds. By the Constitution of 1850 it-*28was provided that the Legislature should provide for the establishment of at least one library in each township; and all fines assessed and collected in the several counties and townships for any breach of the penal laws shall be exclusively applied to the support of such libraries. Article 13, §12.
Nothing is said in that section about cities, and nothing about school boards, although the article is on education. But it so happens that all of the litigation which we have had in this State to reach the library fine moneys has been in the interest of city school boards, and it has been held in this, as in other cases, that all municipalities in the State were meant to be covered by the rule, and that cities were included in the class named as townships. Board of Education v. Wayne Co. Treas., 8 Mich. 392; County of Wayne v. City of Detroit, 17 Id. 390; Treas. of Wayne Co. v. Controller of Detroit, 18 Id. 445.
The Legislature, in providing for the custody of libraries, placed them in the hands of the township boards of inspectors and the city boards of education, recognizing these bodies as proper representatives of the municipalities for the purpose; and this Court held, in McPharlin v. Mahoney, 30 Mich. 100, that the library money must be paid over to the board of school inspectors of the township, and not kept by the other ordinary town officials.
In 1879 a constitutional amendment was adopted, which was ratified at the next general election, whereby section 12 of article 13 was somewhat modified by allowing the township boards and the city boards of education to use these moneys for school purposes as well as for libraries. This section recognizes the city boards of education as the public representatives of cities for these purposes, and as the only city authorities to act in the matter. Since that amendment, even if there had been any ambiguity before, the city boards of education are as distinctly recognized constitutional bodies *29as any other elective bodies. There is no city in the State where the board of education has not power to affect the property of non-residents as well as of residents, by public burdens; and under the Constitution all powers of government must come from the electors made such by the Constitution itself. The board of city school authorities is a body having a larger control than township boards. It has all of their powers, and more, and it is by the Constitution made the correlative body to the township board. It cannot be questioned that the election of township inspectors is one within the express terms of the Constitution. Neither can it be questioned that the municipal authorities of cities must have their source of election in the constitutional electors. There can be no conceivable distinction in principle between the two.
The school laws undertake to give certain powers to taxpayers and some others who are not electors in matters to be passed on at school-district meetings. They have never attempted to authorize them to vote for the township boards, as they could not. The only meaning which can be given to the clauses in the act before us is to make the additional voting qualification confined to electors when voting at school meetings.
Whether it is competent to make any other rule in regard to school meetings we need not now decide. But there has-never been any consistent line of statutes recognizing any general power at even school meetings. In the Constitutional convention of 1850, when it was urged on the convention that the elective franchise should be extended to persons not-citizens of the United States, it was assumed in the debate, and no one gave any hint to the contrary, that the clause concerning electors, would apply in school elections of all sorts.
At the time when the section numbered 5 in the Mint school law was adopted, the only law in existence which attempted to put power in the hands of any but legal elec*30tors was a statute of 1855 and its amendments, found in the Revision of 1857, § 2388, in its original shape, and in the Revision of 1871; as amended, in section 3705.
By section 5 of the school law, as existing up to 1881, the district officers were required to be elected by “the qualified voters of such district.” The Legislature of 1855 passed—
“An act to extend certain rights and privileges to persons who are tax-payers, but not qualified voters, in school-districts.”
This was at least a distinct legislative recognition of what the words “ qualified voters,” repeatedly occurring in the general school law, meant at that time. This law •declared that henceforth, except as applying to the fifth section of the general school law, the term “qualified voters” should include all taxable residents of three months over 21 years old. Section 2 of this statute provided that, in case no election of school officers was had in the district, the town •board of inspectors should appoint officers from among the ■male resident tax-pavers over 21 years. This statute evidently regarded the constitutional provision concerning elections as applying to district officers, and the only purpose mentioned in the title was to give privileges to tax-payers ••who were not by the statute itself treated as qualified voters. As nothing can be brought into a statute by amendment which is not covered by the title, it is certainly at least doubtful whether the subsequent amendments, which attempted to put resident voters who were not tax-payers on a worse footing than tax-payers, could be sustained, even if the Legislature had power to pass them under a good title. But, how-„ •ever this may be, the law in existence when section 5 of the Mint statute was passed confined voting by persons not constitutional electors to school meetings, and nothing else, and .such is its proper legal effect. It has never been changed, and the general school law in this respect goes no further.
Plaintiff had no right to vote for members of the board of •education, and the judgment should be reversed.
Long, J., did not sit.